

117 S2365 IS: Local Transit Planning Support Act
U.S. Senate
2021-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2365IN THE SENATE OF THE UNITED STATESJuly 15, 2021Mr. Ossoff introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend title 49, United States Code, to modify the Government share of the cost of certain planning activities, and for other purposes.1.Short titleThis Act may be cited as the Local Transit Planning Support Act.2.Planning programsSection 5305 of title 49, United States Code, is amended by striking subsection (f) and inserting the following:(f)Government share of costs(1)In generalExcept as provided in paragraph (2)(A), the Government share of the cost of an activity funded using amounts made available under this section may not exceed 80 percent of the cost of the activity unless the Secretary determines that it is in the interests of the Government—(A)not to require a State or local match; or(B)to allow a Government share greater than 80 percent.(2)Certain activities(A)In generalThe Government share of the cost of an activity funded using amounts made available under this section shall be not less than 90 percent for an activity that assists parts of an urbanized area or rural area with lower population density or lower average income levels compared to—(i)the applicable urbanized area;(ii)the applicable rural area;(iii)an adjoining urbanized area; or(iv)an adjoining rural area.(B)ReportA State or metropolitan planning organization that carries out an activity described in subparagraph (A) with an increased Government share described in that subparagraph shall report to the Secretary, in a form as determined by the Secretary, how the increased Government share for transportation planning activities benefits commuting and other essential travel in parts of the applicable urbanized area or rural area described in subparagraph (A) with lower population density or lower average income levels..